
	

113 SRES 433 ATS: Condemning the abduction of female students by armed militants from the Government Girls Secondary School in the northeastern province of Borno in the Federal Republic of Nigeria.
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 433
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Ms. Landrieu (for herself, Mrs. Boxer, Mr. Inhofe, Mr. Durbin, Mr. Coons, Mr. Menendez, Mr. Rubio, Mr. Isakson, Mr. Brown, Mr. Blumenthal, Ms. Klobuchar, Mr. Markey, Mrs. Shaheen, Mr. Cardin, Mr. Portman, Mrs. Murray, Ms. Stabenow, Mr. Udall of Colorado, Mrs. Gillibrand, Mr. Kirk, Mr. Cornyn, Ms. Mikulski, Ms. Collins, Mr. Casey, Ms. Hirono, Mr. Murphy, and Mr. Barrasso) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		May 6, 2014Committee discharged; considered and agreed toRESOLUTION
		Condemning the abduction of female students by armed militants from the Government Girls Secondary
			 School in the northeastern province of Borno in the Federal Republic of
			 Nigeria.
	
	
		Whereas, on the night of April 14, 2014, as many as 234 female students, most of them between 16
			 and 18 years old, were abducted by armed militants from the Government
			 Girls Secondary School, a boarding school located in the northeastern
			 province of Borno in the Federal Republic of Nigeria;Whereas the militants burned down several buildings before opening fire on soldiers and police who
			 were
			 guarding the school and forcing the students into trucks;Whereas, according to local officials in Borno state, about 43 students were able to flee their
			 captors, and the rest remain missing;Whereas all public secondary schools in Borno state were closed in March 2014 because of increasing
			 attacks in the past year that have killed hundreds of students, but the
			 young women at the Government Girls Secondary School were recalled to take
			 their final exams;Whereas the group popularly known as Boko Haram, which loosely translates from the Hausa language to Western education is sin, is known to oppose the education of girls, has kidnapped girls in the past to use as cooks and
			 sex slaves, and is thought to be responsible for the April 14th kidnapping
			 in Borno state;Whereas there are reports that the abducted girls have been sold as brides to Islamist militants
			 for the
			 equivalent of $12 each;Whereas Boko Haram has targeted schools, mosques, churches, villages, and agricultural centers, as
			 well as government facilities, in an armed campaign to create an Islamic
			 state in northern Nigeria, prompting the president of Nigeria to declare a
			 state of emergency in three of the country’s northeastern states in May
			 2013;Whereas, according to the Brookings Institution, Boko Haram burned down or destroyed 50 schools and
			 killed approximately 30 teachers in Nigeria in 2013, leaving tens of
			 thousands of children unable to attend school;Whereas, on April 14, 2014,  hours before the kidnapping in Borno state,  Boko Haram bombed a bus
			 station in Abuja, Nigeria, killing at least 75 people and wounding over
			 100, making it the deadliest attack ever in Nigeria's capital;Whereas Amnesty International estimates that more than 1,500 people have been killed in attacks by
			 Boko Haram or reprisals by Nigerian security forces this year alone, and
			 the Council on Foreign Relations estimates that almost 4,000 people have
			 been killed in Boko Haram attacks since 2011;Whereas the Department of State designated Boko Haram as a Foreign Terrorist Organization in
			 November 2013, recognizing the threat posed by the group’s large-scale and
			 indiscriminate attacks against women and children;Whereas, according to the United Nations, girls’ education is a major challenge in Nigeria;Whereas, according to the United Nations Children’s Emergency Fund (UNICEF), some 4,700,000
			 children of
			 primary school age are still not in school in Nigeria, with attendance
			 rates lowest in the north;Whereas a study conducted by the United Nations Educational, Scientific and Cultural Organization
			 (UNESCO)
			 found that school children in Nigeria, particularly those in the northern
			 provinces, are at a disadvantage in their education, with  37 percent of
			 primary-age girls in the rural northeast not attending school, and 30
			 percent of boys not attending school;Whereas, according to the World Economic Forum’s Global Gender Gap Index, Nigeria is ranked 106 out
			 of 136 countries based on women’s economic participation, educational
			 attainment, and political empowerment;Whereas, according to the United Nations, women held only 6.7 percent of the seats in Nigeria’s
			 parliament in 2013;Whereas the advancement of women around the world is a foreign policy priority for the United
			 States;Whereas, according to the United States Agency for International Development, “Broader, more
			 equitable access to education encourages political participation, enhances
			 governance, strengthens civil society, and promotes transparency and
			 accountability.”;Whereas a 100-country study by the World Bank shows that increasing the share of women with a
			 secondary education by 1 percent boosts annual per capita income growth by
			 0.3 percentage points;Whereas, according to UNICEF, adolescent girls that attend school are less likely to be married as
			 children, are less
			 vulnerable to disease including HIV and AIDS, and
			 acquire information and skills that lead to increased earning power.
			 Evidence shows that the return to a year of secondary education for girls
			 correlates to a 25 percent increase in wages later in life.;Whereas, according to the World Bank, The benefits of women's education go beyond higher productivity for 50 percent of the population.
			 More educated women also tend to be healthier, participate more in the
			 formal labor market, earn more income, … and provide
			 better health care and education to their children, all of which
			 eventually improve the well-being of all individuals and lift households
			 out of poverty. These benefits also transmit across generations, as well
			 as to their communities at large.; andWhereas women and girls must be allowed to go to school without fear of violence and unjust
			 treatment so that they can take their rightful place as equal citizens of
			 and contributors to the world: Now, therefore, be it
		
	
		That the Senate—(1)expresses its strong support for the people of Nigeria, especially the parents and families of the
			 girls abducted by Boko Haram in Borno
			 state, and calls for the immediate, safe return of the girls;(2)condemns Boko Haram for its violent attacks on civilian targets, including schools, mosques,
			 churches, villages, and agricultural centers in Nigeria;(3)encourages the Government of Nigeria to strengthen efforts to protect the ability of children to
			 obtain
			 an education and to hold those who conduct such violent attacks
			 accountable;(4)encourages efforts by the United States Government to support the capacity of the Government of
			 Nigeria  to provide security for
			 schools and to hold terrorist organizations, such as Boko Haram,
			 accountable;(5)urges timely civilian assistance from the United States and allied African nations in rescuing and
			 reintegrating the abducted girls;(6)recognizes that every individual, regardless of gender, should have the opportunity to pursue an
			 education without fear of discrimination;(7)reaffirms its commitment to ending discrimination and violence against women and girls, to ensuring
			 the safety and welfare of women and girls, and to pursuing policies that
			 guarantee the basic human rights of women and girls worldwide;(8)recognizes that the empowerment of women is inextricably linked to the potential of countries to
			 generate economic growth, sustainable democracy, and inclusive security;
			 and(9)encourages the Department of State, the United States Agency for International Development, and the
			 Department of Defense to continue their support for initiatives that
			 positively impact the ability of women and girls to fully access their
			 human rights.
			
